EXHIBIT 10.1

CLIFFS NATURAL RESOURCES INC.
AMENDED AND RESTATED 2012 INCENTIVE EQUITY PLAN


ARTICLE 1
GENERAL PURPOSE OF PLAN; DEFINITIONS
1.1    Name and Purpose. The name of this Plan is the Cliffs Natural Resources
Inc. Amended and Restated 2012 Incentive Equity Plan (the “Plan”). The purpose
of the Plan is to attract and retain officers and key employees of Cliffs
Natural Resources Inc. and its Subsidiaries and to provide such persons with
incentives and rewards for performance.
1.2    Certain Definitions. Unless the context otherwise indicates, the
following words used herein shall have the following meanings whenever used in
this Plan:
(a)“Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company as determined by the
Board of Directors in its discretion.
(b)“Award” means, individually or collectively, a grant under this Plan of a
Stock Option, Stock Appreciation Right, Restricted Share, Restricted Share Unit,
Deferred Share, Performance Share, or Performance Unit to any Participant. An
Award denominated in Shares (other than Stock Option and Stock Appreciation
Rights) may include dividends or dividend equivalents.
(c)“Award Agreement” means any written or electronic agreement, contract, or
other instrument or document setting forth the terms and conditions of an Award.
(d)“Beneficiary” means the person or persons designated in writing by the
Participant as his or her beneficiary in respect of Awards or, in the absence of
such a designation or if the designated person or persons predecease the
Participant, the person or persons who shall acquire the Participant’s rights in
respect of Awards by bequest or inheritance in accordance with the applicable
laws of descent and distribution. In order to be effective, a Participant’s
designation of a beneficiary must be on file with the Company before the
Participant’s death. Any such designation may be revoked and a new designation
substituted therefore by the Participant at any time before his or her death
without the consent of the previously designated beneficiary.
(e)“Board of Directors” means the Board of Directors of the Company, as
constituted from time to time.
(f)“Business Combination” has the meaning set forth in Section 14.1.
(g)“Cause” means that, prior to termination of employment, the Participant shall
have committed: (i) and been convicted of a criminal violation involving fraud,
embezzlement or theft in connection with his or her duties or in the course of
his or her employment with the Company or any Affiliate; (ii) intentional
wrongful damage to property of the Company or any Affiliate; (iii) intentional
wrongful disclosure of secret processes or confidential information of the
Company or any Affiliate; or (iv) intentional wrongful engagement in any
competitive activity; and any such act shall have been demonstrably and
materially harmful to the Company or any Affiliate. For purposes of this Plan,
no act or failure to act on the part of the Participant shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done or omitted to be done by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company or an
Affiliate.
(h)“Change in Control” has the meaning set forth herein in Section 14.1.
(i)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any lawful regulations or pronouncements promulgated thereunder. Whenever
reference is made to a specific Code section, such reference shall be deemed to
be a reference to any successor Code section or sections with the same or
similar purpose.



--------------------------------------------------------------------------------



(j)“Committee” means the entity administering this Plan as provided in Section
2.1 or, if none has been appointed, then the Board of Directors as a whole.
(k)“Company” means Cliffs Natural Resources Inc., a corporation organized under
the laws of the State of Ohio, and any successor corporation or business
organization that shall assume the duties and obligations of Cliffs Natural
Resources Inc. under this Plan.
(l)“Date of Grant” means the date on which the Committee, or the Company’s Chief
Executive Officer or other Executive Officer pursuant to the delegated authority
of the Committee, grants an Award or a future date that the Committee, the
Company’s Chief Executive Officer or other Executive Officer designates at the
time of granting the Award.
(m)“Deferred Shares” means an Award that may result in the delivery or sale to a
Participant at a future date of Shares after a specified period or after the
satisfaction of specified performance goals.
(n)“Director” means a member of the Board of Directors, as constituted from time
to time.
(o)“Disability” means a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months and that results in the
Participant: (i) being unable to engage in any substantial gainful activity; or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident or health plan covering employees of the Company.
Notwithstanding the foregoing, for an Award that constitutes “deferred
compensation” subject to Section 409A of the Code and is settled or distributed
as a result of the Participant’s “Disability,” “Disability” shall mean a
Participant is disabled under Treasury Regulation Section 1.409A-3(i)(4)(i).
(p)“Early Retirement” means a Participant's retirement from active employment
with the Company or a Subsidiary on and after the attainment of any of the
following: (i) at least age 55 and at least a 5-year period of service with the
Company and/or a Subsidiary, but, for this purpose, only recognizing service
with the Company and/or Subsidiary during the period of time when the Company
and the applicable Subsidiary are treated as a members of the same controlled
group of corporations under Section 414(b) of the Code or as trades or business
under common control under Section 414(c) of the Code, with additional service,
if any, as may be recognized by the Committee in its sole discretion; (ii) at
least age 55 and at least 15 years of Continuous Service; or (iii) at least 30
years of Continuous Service. For this purpose, “Continuous Service” shall be
determined pursuant to Part A of the Pension Plan for Employees of Cliffs
Natural Resources Inc. and Its Associated Employers (“Part A”), and if the
Participant is not a participant in Part A, such Participant's years of
Continuous Service shall be determined as if he or she is a participant of Part
A and applying the rules thereof to such Participant.
(q)“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any lawful regulations or pronouncements promulgated
thereunder. Whenever reference is made to a specific ERISA Section, such
reference shall be deemed to be a reference to any successor ERISA Section or
Sections with the same or similar purpose.
(r)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any lawful regulations or pronouncements promulgated
thereunder. Whenever reference is made to a specific Exchange Act Section, such
reference shall be deemed to be a reference to any successor Exchange Act
Section or Sections with the same or similar purpose.
(s)“Executive Officer” means the “Executive Officers” of the Company as
established from time to time under Rule 3b-7 under the Exchange Act.
(t)“Exercise Price” means the purchase price of a Share covered by a Stock
Option.
(u)“Fair Market Value” means the last closing price of a Share as reported on
the New York Stock Exchange, or, if applicable, on another national securities
exchange on which the Shares

2

--------------------------------------------------------------------------------



are principally traded, on the date for which the determination of fair market
value is made or, if there are no sales of Shares on such date, then on the most
recent immediately preceding date on which there were any sales of Shares on
such principal trading exchange. If the Shares are not or cease to be traded on
the New York Stock Exchange or another national securities exchange, the “Fair
Market Value” of Shares shall be determined in the manner prescribed by the
Committee. Notwithstanding the foregoing, as of any date, the “Fair Market
Value” of Shares shall be determined in a manner consistent with Section 409A of
the Code.
(v)“Incentive Stock Option” and “ISO” mean a Stock Option that is clearly
identified as such and that meets the requirements of Section 422 of the Code
and, therefore, qualifies for favorable tax treatment.
(w)“Incumbent Board” has the meaning set forth herein in Section 14.1.
(x)“Non-Qualified Stock Option” and “NQSO” mean a Stock Option that: (i) is
governed by Section 83 of the Code; and (ii) does not meet the requirements of
Section 422 of the Code.
(y)“Normal Retirement” means retirement from active employment with the Company
or a Subsidiary on or after the age of 65.
(z)“Outside Director” means a Director who meets the definitions of the terms
“outside director” set forth in Section 162(m) of the Code, “independent
director” set forth in the New York Stock Exchange rules, and “Non-Employee
Director” set forth in Rule 16b-3 under the Exchange Act, or any successor
definitions adopted by the Internal Revenue Service, the New York Stock Exchange
and Securities and Exchange Commission, respectively, and similar requirements
under any other applicable laws and regulations.
(aa)“Participant” means each officer or other key employee of the Company or a
Subsidiary who has been selected to participate in this Plan in accordance with
Section 4.1 and to whom an Award has been made pursuant to this Plan.
(bb)    “Performance Period” means the period described in Section 10.3 hereof.
(cc)    “Performance Shares” means an Award that may result in the delivery to a
Participant at a future date of Shares or cash, or both, upon the satisfaction
of specified performance goals by the end of a specified Performance Period.
(dd)    “Performance Units” means an Award that may result in the payment of
cash to a Participant at a future date or the delivery to a Participant at a
future date of Shares, or a combination of cash and Shares, upon the
satisfaction of specified performance goals by the end of a specified
Performance Period.
(ee)    “Plan” means this Cliffs Natural Resources Inc. Amended and Restated
2012 Incentive Equity Plan, as amended from time to time.
(ff)    “QDRO” means a qualified domestic relations order as defined by the
Code.
(gg)    “Restricted Shares” means an Award of Shares to a Participant at no cost
or at a purchase price that may be below Fair Market Value, but that are subject
to forfeiture and/or restrictions on sale or transfer for a specified
restriction period.
(hh)    “Restricted Share Units” means an Award that may result in the delivery
at no cost or sale at a purchase price that may be below Fair Market Value to a
Participant at a future date of Shares, but that Award is subject to forfeiture
and/or restrictions on sale or transfer for a specified restriction period.
(ii)    “Retention Units” means a type of Restricted Share Units that are
typically paid in cash and that do not have any performance goals.
(jj)    “Retirement” means Normal Retirement or Early Retirement.

3

--------------------------------------------------------------------------------



(kk)    “Share” or “Shares” means one or more common shares, par value, $.125
per share, of the Company.
(ll)    “Shareholder” means an individual or entity that owns one or more
Shares.
(mm)    “Stock Appreciation Right” and “SAR” mean an Award that may result in
the delivery or sale to a Participant at a future date of cash or Shares, or
both, upon the exercise thereof in an amount not in excess of the difference
between the Fair Market Value of a Share minus the Strike Price, multiplied by
the number of Shares in respect of that the Stock Appreciation Right is
exercised.
(nn)    “Stock Option” means any right to purchase a specified number of Shares
at a specified Exercise Price that is granted pursuant to Article 5 herein and
may be an Incentive Stock Option or a Non-Qualified Stock Option.
(oo)    “Stock Power” means a power of attorney executed by a Participant and
delivered to the Company that authorizes the Company to transfer ownership of
Restricted Shares, Performance Shares or Shares from the Participant to the
Company or a third party.
(pp)    “Strike Price” means, for a tandem Stock Appreciation Right, the
Exercise Price of the related Stock Option, or for any other Stock Appreciation
Right, an amount not less than 100% of the Fair Market Value of a Share on the
Date of Grant of such Stock Appreciation Right.
(qq)    “Subsidiary” means, with respect to grants of Awards (other than
Incentive Stock Options), any entity directly or indirectly controlled by the
Company or any entity, including an acquired entity, in which the Company has a
controlling interest (as defined in Treasury Regulation Section
1.409A-1(b)(5)(iii)), as determined by the Committee, in its sole discretion,
provided such entity is considered a service recipient (within the meaning of
Section 409A of the Code) that may be aggregated with the Company. With respect
to grants of Incentive Stock Options, the term “Subsidiary” means any
corporation and any other entity considered a subsidiary as defined in Section
424(f) of the Code.
(rr)    “Term” means the period commencing on the effective date of the Plan as
described in Article 19 and ending on the date that all Shares subject to the
Plan shall have been purchased or issued according to the Plan’s provisions,
subject to the right of the Board of Directors to amend or terminate the Plan at
any time pursuant to Article 16.
(ss)    “Vested” means that the time has been reached: with respect to Stock
Options, when an option to purchase Shares first becomes exercisable; with
respect to Stock Appreciation Rights, when a Stock Appreciation Right first
becomes exercisable; with respect to Restricted Shares, when the Shares are no
longer subject to forfeiture or restrictions on transferability; with respect to
Deferred Shares, when the Shares are deliverable to the Participant; with
respect to Restricted Share Units and Performance Shares, when the Restricted
Share Units or Performance Shares are no longer subject to forfeiture and are
convertible to Shares or cash; and with respect to Performance Units, when the
Units are no longer subject to forfeiture and are convertible to Shares or cash.
The words “Vest” and “Vesting” have meanings correlative to the foregoing.
ARTICLE 2
ADMINISTRATION
2.1    Authority and Duties of the Committee
(a)    The Plan shall be administered by the Committee of not less than three
Directors who are appointed by the Board of Directors and serve at its pleasure.
Unless otherwise determined by the Board of Directors, the Compensation and
Organization Committee shall serve as the Committee, and all of the members of
the Committee shall be Outside Directors. Notwithstanding the requirement that
the Committee consist exclusively of Outside Directors, no action or
determination by the Committee or an individual considered to be an Outside
Director shall be deemed void because a member of the Committee or such
individual fails to satisfy the requirements for being an Outside Director,
except to the extent required by applicable law.

4

--------------------------------------------------------------------------------



(b)    The Committee has the power and authority to grant Awards pursuant to the
terms of this Plan to officers and other key employees of the Company and its
Subsidiaries.
(c)    In particular, the Committee has the authority, subject to any
limitations specifically set forth in this Plan, to:
(i)select the officers and other key employees to whom Awards are granted;
(ii)determine the types of Awards granted and the timing of such Awards;
(iii)determine the number of Shares to be covered by each Award granted
hereunder;
(iv)determine whether an Award is, or is intended to be, “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code;
(v)determine the other terms and conditions, not inconsistent with the terms of
this Plan and any operative employment or other agreement, of any Award granted
hereunder; such terms and conditions include, but are not limited to, the
Exercise Price, the Strike Price, the time or times when Stock Options or Stock
Appreciation Rights may be exercised (which may be based on performance
objectives), any Vesting, acceleration or waiver of forfeiture restrictions, any
performance criteria (including any performance criteria as described in Section
162(m)(4)(C) of the Code) applicable to an Award, and any restriction or
limitation regarding any Stock Option or Stock Appreciation Rights or the Shares
relating thereto, based in each case on such factors as the Committee, in its
sole discretion, shall determine;
(vi)determine and certify whether any conditions or objectives related to Awards
have been met, including any such determination required for compliance with
Section 162(m) of the Code;
(vii)subsequently modify or waive any terms and conditions, restrictions,
contingencies or limitations contained in, and grant extensions to the terms or
exercise periods of, or accelerate the Vesting of, any outstanding Awards, not
inconsistent with the terms of this Plan and any operative employment or other
agreement, provided that any such modifications, waivers, extensions, or
accelerations shall not either have the effect of increasing the payment to the
Participant under an Award that is intended to be a “qualified performance-based
compensation” under Section 162(m) of the Code, or cause the Award to be treated
as the granting of a new Award or an extension of the Award under Code Section
409A that is not exempt from, or compliant with, the requirements of Section
409A of the Code;
(viii)determine whether, to what extent and under what circumstances, Shares and
other amounts payable with respect to any Award are deferred either
automatically or at the election of the Participant;
(ix)adopt, alter and repeal such administrative rules, guidelines and practices
governing this Plan as it deems advisable from time to time;
(x)promulgate such administrative forms as it from time to time deems necessary
or appropriate for administration of the Plan;
(xi)construe, interpret and implement the terms and provisions of this Plan, any
Award and any related agreements;
(xii)correct any defect, supply any omission and reconcile any inconsistency in
or between the Plan, any Award and any related agreements; and
(xiii)otherwise supervise the administration of this Plan.
(d)    All decisions made by the Committee pursuant to the provisions of this
Plan are final and binding on all persons, including the Company, its
Shareholders and Participants, but may be

5

--------------------------------------------------------------------------------



made by their terms subject to ratification or approval by the Board of
Directors, another committee of the Board of Directors or the Shareholders. No
member of the Committee shall be liable to any person for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder and, to the fullest extent permitted by law, all members of the
Committee shall be indemnified by the Company and its Subsidiaries for any
liability and expenses that they may incur through any claim or cause of action
arising under or in connection with this Plan or any Awards granted under this
Plan.
2.2    Delegation of Authority. The Committee may delegate its powers and duties
under this Plan to the Company’s Chief Executive Officer or other Executive
Officer, subject to applicable law and such terms, conditions and limitations as
the Committee may establish in its sole discretion; provided, however, that the
Committee may not delegate its powers and duties under this Plan with regard to
Awards to the Company’s Executive Officers or any Participant who is a “covered
employee” as defined in Section 162(m) of the Code. The Company shall furnish
the Committee with such clerical and other assistance as is necessary for the
performance of the Committee’s duties under this Plan. In addition, the
Committee may delegate ministerial duties to any other person or persons, and it
may employ attorneys, consultants, accountants or other professional advisers.
2.3    Right to Recoup. The Committee shall have full authority to adopt and
enforce any policies and procedures adopted by the Company in respect of Section
10D of the Exchange Act and such regulations as are promulgated thereunder from
time to time, or in respect to any other applicable law, regulation or Company
policy relating to the recoupment of amounts on account of a restatement of a
financial statement that, if initially reported properly, would have resulted in
a lower amount being paid to a Participant under the Plan, or in respect of any
other policy of the Company relating to the recoupment of amounts on account of
the Participant’s breach of a non-competition, non-solicitation,
non-disparagement or confidentiality obligation as it deems necessary or
appropriate in its sole discretion.
2.4    Award Agreements. Each Award under the Plan shall be evidenced by an
Award Agreement substantially in the form approved by the Committee from time to
time. Notwithstanding any other provision of the Plan, to the extent the
provisions of any Award Agreement are inconsistent with terms of the Plan and
such inconsistency is a result of compliance with laws of the jurisdiction in
which the Participant is resident or is related to taxation of such Award in
such jurisdiction, the relevant provisions of the particular Award Agreement
shall govern.
ARTICLE 3
SHARES SUBJECT TO PLAN
3.1    Total Shares Limitation. Subject to the provisions of this Article 3, the
maximum number of Shares that may be issued pursuant to Awards granted under
this Plan is 11,000,000 Shares (6,000,000 of which were approved by Shareholders
in 2012 and 5,000,000 of which will be added upon approval by Shareholders in
2014), which Shares may be newly issued Shares or Shares that have been
reacquired in the open market or in private transactions.
3.2    Other Limitations.
(a)ISO Limitation. The maximum number of Shares available with respect to all
Stock Options granted under this Plan that may be Incentive Stock Options is
11,000,000 Shares.
(b)Individual Participant Annual Limitations. The maximum number of Shares
underlying Awards granted under this Plan to any one Participant in any fiscal
year, regardless of whether such Awards are thereafter canceled, forfeited or
terminated, shall not exceed 750,000 Shares. Additionally, the aggregate Fair
Market Value of the number of Shares underlying Awards granted under this Plan
(determined as of the Date of Grant), when combined with the aggregate amount of
cash that may be paid under Awards granted under this Plan, to any one
Participant in any fiscal year, regardless of whether such Awards are thereafter
canceled, forfeited or terminated, shall not exceed $15,000,000. The foregoing
limitations are intended to include the grant of all Awards under the Plan
including, but not limited to, Awards representing “qualified performance-based
compensation” under Section 162(m) of the Code, and shall be applied based upon
the assumption

6

--------------------------------------------------------------------------------



that the maximum number of Shares or maximum amount of cash payable shall be
earned under any performance-based Award.
(c)Reduction of Limitations. For purposes of Section 3.1 and Section 3.2, each
Share issued or transferred pursuant to an Award other than a Stock Option or a
Stock Appreciation Right shall reduce the number of Shares available for
issuance under the Plan by two Shares and each Share issued or transferred
pursuant to a Stock Option or a Stock Appreciation Right shall reduce the number
of Shares available for issuance under the Plan by one Share. If Stock Options
and Stock Appreciation Rights are issued in tandem so that only one can be
exercised, for purposes of Section 3.1 and 3.2, the number of Shares available
for issuance under the Plan shall be reduced by one Share for each tandem pair
of Stock Options and Stock Appreciation Rights.
3.3    Awards Not Earned or Exercised. In the event any outstanding Award, or
portion thereof, expires, or is terminated, canceled or forfeited, the Shares
that would otherwise be issuable with respect to the expired, terminated,
canceled or forfeited portion of such Award shall be available for subsequent
Awards under this Plan.
Any Shares subject to any Award that are withheld or otherwise not issued upon
exercise of any Award to satisfy the Participant’s withholding obligations or in
payment of any subscription price or the Exercise Price, and Shares subject to
an Award (or any portion of an Award) that is settled in cash in lieu of
settlement in Shares, will reduce the number of Shares available for grant under
the limitations in Sections 3.1 and 3.2 as if the full Award had been issued in
Shares. In addition, the number of Shares covered by a Stock Appreciation Right
Award, to the extent that it is exercised and settled in Shares, and whether or
not all Shares covered by the Stock Appreciation Right Award are actually issued
to the Participant upon exercise of the Stock Appreciation Right Award, will be
considered issued pursuant to this Plan. In the event that the Company
repurchases Shares with Stock Option proceeds, those Shares will not be added to
the aggregate plan limit described in Section 3.1 above.
3.4    Dilution and Other Adjustments. In the event that there is a
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, or other similar corporate
transaction or event that affects the number of outstanding Shares of the
Company, (a) the number and type of Shares (or other securities or other
property) that thereafter may be made the subject of Awards, (b) the number and
type of Shares (or other securities or other property) subject to outstanding
Awards, (c) the limitations set forth in Sections 3.1 and 3.2 above and (d) the
purchase price, Exercise Price, Strike Price or any performance objective with
respect to any Award shall be appropriately adjusted in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan; provided, however, that the number of Shares or
other securities covered by any Award or to which such Award relates shall
always be a whole number. Further, for each Stock Option with an Exercise Price
or Stock Appreciation Right with a Strike Price greater than the consideration
offered in connection with any transaction or event described in this Section
3.4, the Committee may in its sole discretion elect to cancel such Stock Option
or Stock Appreciation Right without any payment to the person holding such Stock
Option or Stock Appreciation Right.
In addition, if the Committee determines that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, then the Committee shall, in such manner as it
deems equitable, make the adjustments described in the preceding paragraph;
provided, however, that the number of Shares or other securities covered by any
Award or to which such Award relates is always a whole number.
Notwithstanding the foregoing, the adjustments described in this Section 3.4
shall be made in compliance with: (x) Sections 422 and 424 of the Code with
respect to ISOs; (y) Section 162(m) of the Code with respect to “qualified
performance-based compensation”; and (z) Section 409A of the Code with respect

7

--------------------------------------------------------------------------------



to Non-Qualified Stock Options and Stock Appreciation Rights to the extent the
Committee determines it is necessary to continue to avoid its application to
such Awards.
ARTICLE 4
PARTICIPANTS
4.1    Eligibility. Officers and other key employees of the Company or any of
its Subsidiaries may be eligible to participate in this Plan. The Participants
shall be selected from time to time by the Committee in its sole discretion, or,
with respect to employees other than Executive Officers or Participants who are
“covered employees” as defined in Section 162(m) of the Code, by the Company’s
Chief Executive Officer or other Executive Officer in his or her sole discretion
with proper delegation from the Committee.
ARTICLE 5
STOCK OPTION AWARDS
5.1    Stock Option Awards. Each Stock Option granted under this Plan (or
delegation of authority to the Company’s Chief Executive Officer or other
Executive Officer to grant Stock Options) will be evidenced by minutes of a
meeting, or by a unanimous written consent without a meeting, of the Committee
and by a written Award Agreement dated as of the Date of Grant and executed by
the Company and by the Participant.
5.2    Terms and Conditions of Stock Option Awards. Stock Options granted under
this Plan are subject to the following terms and conditions and may contain such
additional terms, conditions, restrictions and contingencies with respect to
exercisability and/or with respect to the Shares acquired upon exercise, not
inconsistent with the terms of this Plan and any operative employment or other
agreement, as the Committee deems desirable:
(a)    Exercise Price. The Exercise Price fixed at the time of grant will not be
less than 100% of the Fair Market Value of the Shares as of the Date of Grant.
If a variable Exercise Price is specified at the time of grant, the Exercise
Price may vary pursuant to a formula or other method established by the
Committee that provides a floor not less than Fair Market Value as of the Date
of Grant. Except as otherwise provided in Section 3.4 hereof, no subsequent
amendment of an outstanding Stock Option may reduce the Exercise Price to less
than 100% of the Fair Market Value of the Shares as of the Date of Grant either
by lowering the Exercise Price, by canceling the outstanding Stock Option in
exchange for cash, other Awards or a replacement Stock Option with a lower
Exercise Price, or by the Company repurchasing a Stock Option with an Exercise
Price that is in excess of the Fair Market Value of the Shares at the time of
such repurchase.
(b)    Stock Option Term. Any unexercised portion of a Stock Option granted
hereunder shall expire at the end of the stated term of the Stock Option. The
Committee shall determine the term of each Stock Option at the time of grant,
which term shall not exceed ten years from the Date of Grant. The Committee may
extend the term of a Stock Option, in its discretion, but not beyond the date
immediately prior to the tenth anniversary of the original Date of Grant. If a
definite term is not specified by the Committee at the time of grant, then the
term is deemed to be ten years.
(c)    Method of Exercise. Vested portions of any Stock Option may be exercised
in whole or in part at any time during the term of the Stock Option by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased. The notice must be given by or on behalf of a person entitled to
exercise the Stock Option, accompanied by payment in full of the Exercise Price,
along with any required tax withholding pursuant to Section 18.3 hereof. Subject
to the approval of the Committee, the Exercise Price may be paid:
i.in cash in any manner satisfactory to the Committee;
ii.by tendering (by either actual delivery of Shares or by attestation)
previously-owned Shares having an aggregate Fair Market Value on the date of
exercise equal to the Exercise Price applicable to such Stock Option exercise,
and, with respect to the exercise of NQSOs, including Restricted Shares;
iii.by a combination of cash and Shares;

8

--------------------------------------------------------------------------------



iv.to the extent permitted by applicable law, from the proceeds of sale through
a bank or a broker on the date of exercise of some or all of the Shares to which
the exercise relates in whole or in part by delivery (on a form prescribed by
the Committee) of an irrevocable direction to a securities broker to sell Shares
and delivery of all or a part of the sales proceeds to the Company in payment of
the Exercise Price and, if applicable, the amount necessary to satisfy the
Company’s withholding obligations at the minimum statutory withholding rates,
including but not limited to, U.S. federal and state income taxes, payroll taxes
and foreign taxes, if applicable; or
v.by another method permitted by law that assures full and immediate payment of
the Exercise Price.
The Committee may withhold its approval for any method of payment for any
reason, in its sole discretion, including but not limited to concerns that the
proposed method of payment will result in adverse financial accounting treatment
or adverse tax treatment for the Company.
If the Exercise Price of a NQSO is paid by tendering Restricted Shares, then the
portion of the Shares received upon the exercise equal in number to the number
of tendered Restricted Shares will contain identical restrictions as the
Restricted Shares so tendered. Except as otherwise provided by law and in the
Committee’s sole discretion, required tax withholding may be paid only by cash
or through a same day sale transaction.
(d)    Issuance of Shares. The Company will issue or cause to be issued such
Shares promptly upon exercise of the Option without any restrictions other than
those described in paragraph (c) above and Section 17.2 hereof. No Shares will
be issued until full payment has been made. Until the issuance (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) of the share certificate evidencing such Shares,
no right to vote or receive dividends or any other rights as a Shareholder will
exist with respect to the Shares, notwithstanding the exercise of the Option.
(e)    Form. Unless the grant of a Stock Option is designated at the time of
grant as an ISO, it is deemed to be an NQSO. ISOs are also subject to the terms
and conditions stated in Article 6 hereof.
(f)    Special Limitations on Stock Option Awards. Unless an Award Agreement
provides otherwise, Stock Options awarded under this Plan are intended to meet
the requirements for exclusion from coverage under Section 409A of the Code and
all Stock Option Awards shall be construed and administered accordingly.
(g)    Performance-Based Restrictions. The Committee may, in its sole
discretion, grant Stock Options that Vest only upon the attainment of specified
performance objectives. In such case, the provisions of Sections 10.3, 10.4 and
10.5(d) will apply and only the enumerated performance objectives stated in
Section 10.3 may be used for such specified performance objectives.
ARTICLE 6
SPECIAL RULES APPLICABLE TO INCENTIVE STOCK OPTIONS
6.1    Eligibility. Notwithstanding any other provision of this Plan to the
contrary, an ISO may only be granted to full or part-time employees (including
officers and Directors who are also employees) of the Company or a Subsidiary.
6.2    Special ISO Rules.
(a)    Exercise Price. The Exercise Price fixed at the time of grant will not be
less than 100% of the Fair Market Value of the Shares as of the Date of Grant
(110% of the Fair Market Value of the Shares if Section 6.2(c) applies). If a
variable Exercise Price is specified at the time of grant, the Exercise Price
may vary pursuant to a formula or other method established by the Committee that
provides a floor not less than 100% or 110% of the Fair Market Value as of the
Date of Grant, as the case may be. Except as otherwise provided in Section 3.4
hereof, no subsequent amendment of an

9

--------------------------------------------------------------------------------



outstanding Stock Option may reduce the Exercise Price to less than 100% or 110%
of the Fair Market Value of the Shares as of the Date of Grant, whichever is
applicable.
(b)    Term. No ISO may be exercisable on or after the tenth anniversary of the
Date of Grant (the fifth anniversary if Section 6.2(c) applies), and no ISO may
be granted under this Plan on or after the tenth anniversary of the effective
date of this Plan. (See Section 19.1 hereof.)
(c)    Ten Percent Shareholder. No Participant may receive an ISO under this
Plan if such Participant, at the time the Award is granted, owns (after
application of the rules contained in Section 424(d) of the Code) equity
securities representing more than 10% of the total combined voting power of all
classes of equity securities of the Company or any Subsidiary, unless (i) the
Exercise Price for such ISO is at least 110% of the Fair Market Value of the
Shares as of the Date of Grant and (ii) such ISO is not exercisable on or after
the fifth anniversary of the Date of Grant.
(d)Limitation on Grants. The aggregate Fair Market Value (determined with
respect to each ISO at the time such ISO is granted) of the Shares with respect
to which ISOs are exercisable for the first time by a Participant during any
calendar year (under this Plan or any other plan adopted by the Company or its
Subsidiary) shall not exceed $100,000. If such aggregate Fair Market Value shall
exceed $100,000, such number of ISOs as shall have an aggregate Fair Market
Value equal to the amount in excess of $100,000 shall be treated as NQSOs.
(e)Non-Transferability. Notwithstanding any other provision herein to the
contrary, no ISO granted hereunder (and, if applicable, related Stock
Appreciation Right) may be transferred except upon the Participant’s death to
his or her Beneficiary, nor may such ISO (or related Stock Appreciation Right)
be exercisable during a Participant’s lifetime other than by him or her (or his
or her guardian or legal representative to the extent permitted by applicable
law).
(f)Termination of Employment. No ISO may be exercised more than three months
following termination of employment for any reason (including Retirement) other
than death or disability (as defined in Section 22(e)(3) of the Code), nor more
than one year following termination of employment for the reason of death or
disability (as defined in Section 22(e)(3) of the Code), or such option will no
longer qualify as an ISO and shall thereafter be, and receive the tax treatment
applicable to, an NQSO. For this purpose, a termination of employment is
cessation of employment with the Company and all of its Subsidiaries.
(g)Fair Market Value. For purposes of any ISO granted hereunder (or, if
applicable, related Stock Appreciation Right), the Fair Market Value of Shares
shall be determined in the manner required by Section 422 of the Code.
6.3    Subject to Code Amendments. The foregoing limitations are designed to
comply with the requirements of Section 422 of the Code and shall be
automatically amended or modified to comply with amendments or modifications to
Section 422 or any successor provisions. Any ISO that fails to comply with
Section 422 of the Code for any reason is automatically treated as a NQSO
appropriately granted under this Plan provided it otherwise meets the Plan’s
requirements for NQSOs.
ARTICLE 7
STOCK APPRECIATION RIGHTS
7.1    SAR Award and Agreement. Stock Appreciation Rights may be granted under
this Plan, either independently or in conjunction with the grant of a Stock
Option. Each SAR granted under this Plan (or delegation of authority to the
Company’s Chief Executive Officer or other Executive Officer to grant SARs) will
be evidenced by minutes of a meeting, or by a unanimous written consent without
a meeting, of the Committee and by an Award Agreement dated as of the Date of
Grant and executed by the Company and by the Participant.
7.2    SARs Granted in Conjunction with an Option. Stock Appreciation Rights may
be granted in conjunction with, and at the same time as, all or part of any
Stock Option granted under this Plan and will be subject to the following terms
and conditions:

10

--------------------------------------------------------------------------------



(a)    Term. Each Stock Appreciation Right, or applicable portion thereof,
granted with respect to a given Stock Option or portion thereof shall terminate
and shall no longer be exercisable upon the termination or exercise of the
related Stock Option, or applicable portion thereof.
(b)    Exercisability. A Stock Appreciation Right is exercisable only at such
time or times and to the extent that the Stock Option to which it relates is
Vested and exercisable in accordance with the provisions of Article 12 hereof or
otherwise as the Committee may determine at or after the time of grant.
(c)    Method of Exercise. A Stock Appreciation Right may be exercised by the
surrender of the applicable portion of the related Stock Option. Stock Options
that have been so surrendered, in whole or in part, are no longer exercisable to
the extent the related Stock Appreciation Rights have been exercised and are
deemed to have been exercised for the purpose of the limitation set forth in
Article 3 hereof on the number of Shares to be issued under this Plan. However,
if a Stock Option is exercised, then the related Stock Appreciation Right will
be surrendered and it will no longer be exercisable to the extent the related
Stock Option has been exercised. Upon the exercise of a Stock Appreciation
Right, subject to satisfaction of tax withholding requirements pursuant to
Section 18.3, the holder of the Stock Appreciation Right is entitled to receive
up to, but not more than, an amount in cash or Shares, or a combination of cash
and Shares, equal in value to the excess of the Fair Market Value of one Share
over the Strike Price, multiplied by the number of Shares in respect of which
the Stock Appreciation Right is exercised, with the Committee having the right
in its discretion to determine the form of payment. At any time the Strike Price
of the Stock Appreciation Right does not exceed the Fair Market Value of one
Share, the holder of the Stock Appreciation Right shall not be permitted to
exercise such right.
7.3    Independent SARs. Stock Appreciation Rights may be granted without
related Stock Options, and independent Stock Appreciation Rights will be subject
to the following terms and conditions:
(a)    Term. Any unexercised portion of an independent Stock Appreciation Right
granted hereunder shall expire at the end of the stated term of the Stock
Appreciation Right. The Committee shall determine the term of each Stock
Appreciation Right at the time of grant, which term shall not exceed ten years
from the Date of Grant. The Committee may extend the term of a Stock
Appreciation Right, in its discretion, but not beyond the date immediately prior
to the tenth anniversary of the original Date of Grant. If a definite term is
not specified by the Committee at the time of grant, then the term is deemed to
be ten years.
(b)    Exercisability. A Stock Appreciation Right is exercisable, in whole or in
part, in accordance with the provisions of Article 12 hereof or at such time or
times as otherwise determined by the Committee at or after the time of grant.
(c)    Method of Exercise. A Stock Appreciation Right may be exercised in whole
or in part during the term by giving written notice of exercise to the Company
specifying the number of Shares in respect of which the Stock Appreciation Right
is being exercised. The notice must be given by or on behalf of a person
entitled to exercise the Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, subject to satisfaction of tax withholding requirements
pursuant to Section 18.3, the holder of the Stock Appreciation Right is entitled
to receive an amount in cash or Shares, or a combination of cash and Shares,
equal in value to the excess of the Fair Market Value of a Share on the exercise
date over the Strike Price, multiplied by the number of Stock Appreciation
Rights being exercised, with the Committee having the right in its discretion to
determine the form of payment. At any time the Fair Market Value of a Share on a
proposed exercise date does not exceed the Strike Price, the holder of the Stock
Appreciation Right shall not be permitted to exercise such right.
(d)    Strike Price. Except as otherwise provided in Section 3.4 hereof, no
subsequent amendment of an outstanding SAR may reduce the Strike Price to less
than 100% of the Fair Market Value of a Share as of the Date of Grant either by
lowering the Strike Price, by canceling the outstanding SAR in exchange for
cash, other Awards or a replacement SAR with a lower Strike Price,

11

--------------------------------------------------------------------------------



or by the Company repurchasing a Stock Appreciation Right with a Strike Price
that is in excess of the Fair Market Value of the Shares at the time of such
repurchase.
7.4    Other Terms and Conditions of SAR Grants; Performance-Based Restrictions.
Stock Appreciation Rights are subject to such other terms and conditions, not
inconsistent with the provisions of this Plan and any operative employment or
other agreement, as are determined from time to time by the Committee.
Notwithstanding the foregoing, the Committee may, in its sole discretion, grant
SAR Awards only upon the attainment of specified performance objectives. In such
case, the provisions of Sections 10.3, 10.4 and 10.5(d) will apply and only the
enumerated performance objectives stated in Section 10.3 may be used for such
specified performance objectives.
7.5    Special Limitations on SAR Awards. Unless an Award Agreement provides
otherwise, Stock Appreciation Rights awarded under this Plan are intended to
meet the requirements for exclusion from coverage under Section 409A of the Code
and all Stock Appreciation Rights Awards shall be construed and administered
accordingly.
ARTICLE 8
RESTRICTED SHARE AND RESTRICTED SHARE UNIT AWARDS
8.1    Restricted Share Awards and Agreements. Restricted Share Awards consist
of Shares that are issued by the Company to a Participant at no cost or at a
purchase price determined by the Committee that may be below their Fair Market
Value, but that are subject to forfeiture and/or restrictions on their sale or
other transfer by the Participant. Each Restricted Share Award granted under
this Plan (or delegation of authority to the Company’s Chief Executive Officer
or other Executive Officer to make Restricted Share Awards) will be evidenced by
minutes of a meeting, or by a unanimous written consent without a meeting, of
the Committee and by an Award Agreement dated as of the Date of Grant and
executed by the Company and by the Participant. The timing of Restricted Share
Awards and the number of Shares to be issued (subject to Article 3 hereof) are
to be determined by the Committee in its discretion (or by the Company’s Chief
Executive Officer or other Executive Officer if such officer has been delegated
such authority). By accepting a grant of Restricted Shares, the Participant
agrees to remit to the Company when due any required tax withholding as provided
in Section 18.3 hereof.
8.2    Terms and Conditions of Restricted Share Awards. Restricted Shares
granted under this Plan are subject to the following terms and conditions,
which, except as otherwise provided herein, need not be the same for each
Participant, and may contain such additional terms, conditions, restrictions and
contingencies not inconsistent with the terms of this Plan and any operative
employment or other agreement, as the Committee deems desirable:
(a)    Purchase Price. The Committee shall determine the prices, if any, at
which Restricted Shares are to be issued to a Participant, which may vary from
time to time and among Participants and which may be below the Fair Market Value
of such Shares at the Date of Grant.
(b)    Restrictions. All Restricted Shares issued under this Plan will be
subject to such restrictions as the Committee may determine, which may include,
without limitation, the following:
(i)a prohibition against the sale, transfer, pledge or other encumbrance of the
Restricted Shares, such prohibition to lapse at such time or times as the
Committee determines (whether in installments, at the time of the death,
Disability or Retirement of the holder of such Shares, or otherwise, but subject
to the Change in Control provisions in Article 14);
(ii)a requirement that the Participant forfeit such Restricted Shares in the
event of termination of the Participant’s employment with the Company and its
Subsidiaries to the extent not otherwise Vested under Article 12;
(iii)a prohibition against employment or retention of the Participant by, or the
provision of services by the Participant to, any competitor of the Company or
its Affiliates, or against dissemination by the Participant of any secret or
confidential information belonging to the Company or an Affiliate;

12

--------------------------------------------------------------------------------



(iv)any applicable requirements arising under the Securities Act of 1933, as
amended, other securities laws, the rules and regulations of the New York Stock
Exchange or any other stock exchange or transaction reporting system upon which
such Restricted Shares are then listed or quoted and any state laws, rules and
regulations, including “blue sky” laws; and
(v)such additional restrictions as are required to avoid adverse tax
consequences under Section 409A of the Code.
The Committee (or the Company’s Chief Executive Officer or other Executive
Officer with respect to Awards made by them) may at any time waive such
restrictions or accelerate the date or dates on which the restrictions will
lapse.
(c)    Performance-Based Restrictions. The Committee may, in its sole
discretion, provide restrictions that lapse upon the attainment of specified
performance objectives. In such case, the provisions of Sections 10.3, 10.4 and
10.5(d) will apply and only the enumerated performance objectives stated in
Section 10.3 may be used for such specified performance objectives.
(d)    Delivery of Shares. With respect to Restricted Shares, the Committee may
require the Participant to deliver a duly signed Stock Power, endorsed in blank,
relating to such Shares. The Committee may also require that each stock
certificate evidencing such Shares be held in custody by the Company until the
restrictions on them shall have lapsed. Such certificate will bear an
appropriate legend, including:
“The transferability of this certificate and the Shares represented by it are
subject to the terms and conditions (including conditions of forfeiture)
contained in the Cliffs Natural Resources Inc. Amended and Restated 2012
Incentive Equity Plan, and an agreement entered into between the registered
owner and the Company. A copy of this Plan and agreement are on file in the
office of the Secretary of the Company.”
At the end of any time period during which the Restricted Shares are subject to
forfeiture and restrictions on transfer, such Shares will be delivered free of
all restrictions (except for any pursuant to Section 17.2 hereof) to the
Participant and with the foregoing legend removed.
(e)    Voting and Other Rights. Except to the extent prohibited by Section
162(m) of the Code and the terms of the applicable Restricted Share Award
Agreement, during any period in which Restricted Shares are subject to
forfeiture and restrictions on transfer, the Participant holding such Restricted
Shares shall have all the rights of a Shareholder with respect to such Shares,
including the right to vote such Shares, provided, however, the Participant
shall not have the right to receive any dividends or other distributions on such
Restricted Shares until the forfeiture conditions and restrictions on transfer
that apply to the Restricted Shares lapse with respect to such Restricted
Shares.
8.3    Restricted Share Unit Awards and Agreements. Restricted Share Unit Awards
consist of Shares that will be issued to a Participant at a future time or times
at no cost or at a purchase price determined by the Committee, which may be
below their Fair Market Value if continued employment and/or other terms and
conditions specified by the Committee are satisfied. Each Restricted Share Unit
Award granted under this Plan (or delegation of authority to the Company’s Chief
Executive Officer or other Executive Officer to make Restricted Share Unit
Awards) will be evidenced by minutes of a meeting, or by a unanimous written
consent without a meeting, of the Committee and by a written Award Agreement
dated as of the Date of Grant and executed by the Company and the Participant.
The timing of Restricted Share Unit Awards and the number of Restricted Share
Units to be awarded (subject to Article 3 hereof) are to be determined by the
Committee in its sole discretion (or by the Company’s Chief Executive Officer or
other Executive Officer if such officer has been delegated such authority). By
accepting a Restricted Share Unit Award, the Participant agrees to remit to the
Company when due any required tax withholding as provided in Section 18.3
hereof.
8.4    Terms and Conditions of Restricted Share Unit Awards. Restricted Share
Unit Awards, including Retention Units, are subject to the following terms and
conditions, which, except as otherwise

13

--------------------------------------------------------------------------------



provided herein, need not be the same for each Participant, and may contain such
additional terms, conditions, restrictions and contingencies not inconsistent
with the terms of this Plan and any operative employment or other agreement, as
the Committee deems desirable:
(a)    Purchase Price. The Committee shall determine the prices, if any, at
which Shares are to be issued to a Participant after Vesting of Restricted Share
Units, which may vary from time to time and among Participants and which may be
below the Fair Market Value of Shares at the Date of Grant.
(b)    Restrictions. All Restricted Share Units awarded under this Plan will be
subject to such restrictions as the Committee may determine, which may include,
without limitation, the following:
(i)    a prohibition against the sale, transfer, pledge or other encumbrance of
the Restricted Share Unit;
(ii)    a requirement that the Participant forfeit such Restricted Share Unit in
the event of termination of the Participant’s employment with the Company and
its Subsidiaries to the extent not otherwise Vested under this Section 8.4;
(iii)    a prohibition against employment of the Participant by, or provision of
services by the Participant to, any competitor of the Company or its Affiliates,
or against dissemination by the Participant of any secret or confidential
information belonging to the Company or an Affiliate;
(iv)    any applicable requirements arising under the Securities Act of 1933, as
amended, other securities laws, the rules and regulations of the New York Stock
Exchange or any other stock exchange or transaction reporting system upon which
the Shares are then listed or quoted and any state laws, rules and
interpretations, including “blue sky” laws;
(v)    the restrictions described in Section 17.2 hereof; and
(vi)such additional restrictions as are required in order to avoid adverse tax
consequences under Section 409A of the Code.
The Committee (or the Company’s Chief Executive Officer or other Executive
Officer with respect to Awards made by them) may at any time waive such
restrictions or accelerate the date or dates on which the restrictions will
lapse.
(c)    Performance-Based Restrictions. Except in the case of Retention Units,
the Committee may, in its sole discretion, provide restrictions that lapse upon
the attainment of specified performance objectives. In such case, the provisions
of Sections 10.3, 10.4 and 10.5(d) will apply and only the enumerated
performance objectives stated in Section 10.3 may be used for such specified
performance objectives.
(d)    Voting and Other Rights. A Participant holding Restricted Share Units
shall not be deemed to be a Shareholder solely because of such Units. Such
Participant shall have no rights of a Shareholder with respect to such Units.
(e)    Lapse of Restrictions. If a Participant who holds Restricted Share Units
or Retention Units satisfies the restrictions and other conditions relating to
the Restricted Share Units or Retention Units prior to the lapse or waiver of
such restrictions and conditions, the Restricted Share Units or Retention Units
shall be converted to cash, or replaced with, Shares that are free of all
restrictions except for any restrictions required pursuant to Section 17.2
hereof. Notwithstanding the foregoing, the Committee may, in lieu of the
conversion and distribution of the Restricted Share Units or Retention Units,
establish procedures to permit deferral of Restricted Share Units or Retention
Units of one or more Participants who are highly compensated employees or
members of a select group of management in accordance with the terms of a
deferred compensation plan sponsored by the Company.

14

--------------------------------------------------------------------------------



ARTICLE 9
DEFERRED SHARE AWARDS
9.1    Deferred Share Awards and Agreements. A Deferred Share Award is the right
to receive Shares at the end of a specified deferral period or upon the
satisfaction of specified performance goals as determined by the Committee. Each
Deferred Share Award granted under this Plan (or delegation of authority to the
Company’s Chief Executive Officer or other Executive Officer to make Deferred
Share Awards) will be evidenced by minutes of a meeting, or by unanimous written
consent without a meeting, of the Committee and by a written Award Agreement
dated as of the Date of Grant and executed by the Company and by the
Participant. The timing of the Deferred Share Awards and the number of Shares to
be issued (subject to Article 3 hereof) are to be determined by the Committee in
its discretion (or by the Company’s Chief Executive Officer or other Executive
Officer if such officer has been delegated such authority). By accepting a grant
of Deferred Shares, the Participant agrees to remit to the Company when due any
required tax withholding as provided in Section 18.3 hereof.
9.2    Terms and Conditions of Deferred Share Awards. Deferred Shares granted
under this Plan are subject to the following terms and conditions, and that need
not be the same for each Participant, and may contain such additional terms,
conditions, restrictions and contingencies not inconsistent with the terms of
this Plan and any operative employment or other agreement, as the Committee
deems desirable:
(a)    Purchase Price. The Committee shall determine the prices, if any, at
which Deferred Shares are to be issued to a Participant, which may vary from
time to time and among Participants and which may be below the Fair Market Value
of such Shares at the Date of Grant.
(b)    Restrictions. All Deferred Shares awarded under this Plan will be subject
to such restrictions as the Committee may determine, which may include, without
limitation, the following:
(i)    a prohibition against the sale, transfer, pledge or other encumbrance of
the Deferred Shares;
(ii)    a requirement that the Participant forfeit such Deferred Shares in the
event of termination of the Participant’s employment with the Company and its
Subsidiaries to the extent not otherwise Vested under Article 12;
(iii)    a prohibition against employment of the Participant by, or provision of
services by the Participant to, any competitor of the Company or its Affiliates,
or against dissemination by the Participant of any secret or confidential
information belonging to the Company or an Affiliate;
(iv)    any applicable requirements arising under the Securities Act of 1933, as
amended, other securities laws, the rules and regulations of the New York Stock
Exchange or any other stock exchange or transaction reporting system upon which
the Shares are then listed or quoted and any state laws, rules and
interpretations, including “blue sky” laws;
(v)    the restrictions described in Section 17.2 hereof; and
(vi)    such additional restrictions as are required in order to avoid adverse
tax consequences under Section 409A of the Code.
The Committee (or the Company’s Chief Executive Officer or other Executive
Officer with respect to Awards made by them) may at any time waive such
restrictions or accelerate the date or dates on which the restrictions will
lapse.
(c)    Deferral Period. Each Award of Deferred Shares shall provide that the
Deferred Shares covered thereby shall not be delivered to the Participant until
the end of the Deferral Period fixed by the Committee on the Date of Grant
(“Deferral Period”).
(d)    Performance-Based Restrictions. The Committee may, in its sole
discretion, grant Deferred Share Awards only upon the attainment of specified
performance objectives. In such case,

15

--------------------------------------------------------------------------------



the provisions of Sections 10.3, 10.4 and 10.5(d) will apply and only the
enumerated performance objectives stated in Section 10.3 may be used for such
specified performance objectives.
9.3    Special Limitations on Deferred Share Awards. Unless an Award Agreement
provides otherwise and the Participant is not eligible to elect to defer an
Award under the Cliffs Natural Resources Inc. 2012 Non-Qualified Deferred
Compensation Plan or any other similar non-qualified deferred compensation plan,
Deferred Shares awarded under this Plan are intended to satisfy the requirements
of Section 409A of the Code and all Deferred Share Awards shall be construed and
administered accordingly.
ARTICLE 10
PERFORMANCE SHARE AND PERFORMANCE UNIT AWARDS
10.1    Performance Share Awards and Agreements. A Performance Share Award is a
right to receive cash or Shares, or a combination of cash and Shares, in the
future conditioned upon the attainment of specified performance objectives and
such other conditions, restrictions and contingencies as the Committee may
determine. Each Performance Share Award granted under this Plan (or delegation
of authority to the Company’s Chief Executive Officer or other Executive Officer
to make Performance Share Awards) will be evidenced by minutes of a meeting, or
by a unanimous written consent without a meeting, of the Committee and by a
written Award Agreement dated as of the Date of Grant and executed by the
Company and by the Participant. The timing of Performance Share Awards and the
number of Shares covered by each Award (subject to Article 3 hereof) are to be
determined by the Committee in its discretion (or by the Company’s Chief
Executive Officer or other Executive Officer if such officer has been delegated
such authority). By accepting a grant of Performance Shares, the Participant
agrees to remit to the Company when due any required tax withholding as provided
in Section 18.3 hereof.
10.2    Performance Unit Awards and Agreements. A Performance Unit Award is a
right to receive cash or Shares, or a combination of cash and Shares, in the
future conditioned upon the attainment of specified performance objectives and
such other conditions, restrictions and contingencies as the Committee may
determine if continued employment and/or other terms and conditions specified by
the Committee are satisfied. Each Performance Unit Award granted under this Plan
(or delegation of authority to the Company’s Chief Executive Officer or other
Executive Officer to make Performance Unit Awards) will be evidenced by minutes
of a meeting, or by a unanimous written consent without a meeting, of the
Committee and by a written Award Agreement dated as of the Date of Grant and
executed by the Company and by the Participant. The timing of Performance Unit
Awards and the number of Shares covered by each Award (subject to Article 3
hereof) are to be determined by the Committee in its discretion (or by the
Company’s Chief Executive Officer or other Executive Officer if such officer has
been delegated the right to make Performance Unit Awards to certain
Participants). By accepting a grant of a Performance Unit, the Participant
agrees to remit to the Company when due any required tax withholding as provided
in Section 18.3 hereof.
10.3    Performance Objectives. At the time of grant of a Performance Share
and/or Performance Unit Award, the Committee will specify the performance
objectives that, depending on the extent to which they are met, will determine
the number of Shares/Units that will be distributed to the Participant. The
Committee also will specify the time period or periods (the “Performance
Period”) during which the performance objectives must be met. The performance
objectives and periods need not be the same for each Participant or for each
Award. The Committee may use performance objectives based on any one or more of
the following measures, whether measured in absolute terms or relative to an
external benchmark, and whether measured in dollars, rates of growth, or
relative ratios to sales in the case of profit measures:
(a)    net earnings or net income;
(b)    operating earnings or operating income;
(c)    pretax earnings;
(d)    earnings per Share;
(e)    Share price, including growth measures and total shareholder return;
(f)    earnings before interest and/or taxes;

16

--------------------------------------------------------------------------------



(g)    earnings before interest, taxes, depreciation and/or amortization;
(h)    sales or revenues, whether in general, by type of product or service, or
by type of customer, or by growth;
(i)    production or sales volume, whether in general, by type of product or
service, or by type of customer;
(j)    gross or operating margins, or gross or operating margin growth;
(k)    return measures, including pre-tax or after-tax, before or after
depreciation and amortization, return on assets, capital, investment, equity,
sales or revenue;
(l)    working capital;
(m)    residual economic profit, economic profit or economic value added;
(n)    cash flow, including operating cash flow, free cash flow, total cash
flow, cash flow return on equity and cash flow return on investment;
(o)    productivity ratios;
(p)    expense or cost control, including production or sales cost per unit of
volume;
(q)    market share;
(r)    financial ratios as provided in credit agreements of the Company and its
Affiliates;
(s)    working capital targets, including net working capital, inventory,
accounts payable, and accounts receivable measured in absolute terms or as
turnover metrics (e.g., relative to sales or cost of goods sold, including
number of days);
(t)    completion of acquisitions of business or companies;
(u)    completion of divestitures and asset sales;
(v)    strategic partnering;
(w)    geographic expansion goals;
(x)    safety performance;
(y)    management of employee practices and employee benefits;
(z)    research and development and product development;
(aa)    customer or employee satisfaction; and
(bb)    any combination of any of the foregoing business criteria.
The Committee may designate a single goal criterion or multiple goal criteria
for performance measurement purposes, with the measurement based on consolidated
or business unit or divisional performance and/or on performance as compared
with that of other publicly-traded companies. The foregoing criteria may have
any reasonable definitions that the Committee may specify, which may include or
exclude any or all of the following items, as the Committee may specify:
extraordinary, unusual, or non-recurring items; effects of accounting changes;
effects of currency fluctuations; effects of energy price fluctuations; effects
of financing activities (e.g., effect on earnings per share of issuing
convertible debt securities); effects of price escalators; expenses for
restructuring or productivity initiatives; non-operating items; acquisition
expenses; and effects of divestitures. Any such performance criterion or
combination of such criteria may apply to a Participant’s Award opportunity in
its entirety or to any designated portion or portions of the Award opportunity,
as the Committee may specify.
10.4    Adjustment of Performance Objectives. The Committee may modify, amend or
otherwise adjust the performance objectives specified for outstanding
Performance Share and/or Performance Unit Awards if it determines that, due to
an event as described below, an adjustment would be consistent with

17

--------------------------------------------------------------------------------



the objectives of this Plan taking into account the interests of the
Participants. The types of events that could cause an adjustment in the
performance objectives include, without limitation, accounting changes that
substantially affect the determination of performance objectives, changes in
applicable laws or regulations that affect the performance objectives, and
divisive corporate reorganizations, including spin-offs and other distributions
of property or shares. Any such adjustments shall comply with the requirements
of Section 162(m) of the Code to the extent applicable.
10.5    Other Terms and Conditions of Performance Share and Performance Unit
Awards. Performance Share and Performance Unit Awards granted under this Plan
are subject to the following terms and conditions and may contain such
additional terms, conditions, restrictions and contingencies not inconsistent
with the terms of this Plan and any operative employment or other agreement, as
the Committee deems desirable:
(a)    Delivery of Award. As soon as practicable after the applicable
Performance Period has ended, but no later than the last day on which a payment
or the delivery of Shares would qualify as a short-term deferral under Treasury
Regulation § 1.409A-1(b)(4), the Participant will receive a distribution of the
amount in cash or the number of Shares earned during the Performance Period,
depending upon the extent to which the applicable performance objectives were
achieved. Such Shares will be registered in the name of the Participant and will
be free of all restrictions except for any restrictions pursuant to Section 17.2
hereof.
(b)    Voting and Other Rights. Awards of Performance Shares and/or Performance
Units do not provide the Participant with voting rights or rights to dividends
prior to the Participant becoming the holder of record of Shares issued pursuant
to an Award. Prior to the issuance of Shares, Performance Share and Performance
Unit Awards may not be sold, transferred, pledged, assigned or otherwise
encumbered.
(c)    Performance-Based Compensation. The Committee may designate Performance
Share and/or Performance Unit Awards as being “remuneration payable solely on
account of the attainment of one or more performance goals“ as described in
Section 162(m)(4)(C) of the Code. Such Awards shall be automatically amended or
modified to comply with amendments to Section 162(m) of the Code to the extent
applicable, unless the Committee indicates a contrary intention.
10.6    Special Limitations on Performance Share and Performance Unit Awards.
Unless an Award Agreement provides otherwise or unless the Participant is not
eligible to elect to defer an Award under the Cliffs Natural Resources Inc. 2012
Non-Qualified Deferred Compensation Plan, Performance Shares and Performance
Units awarded under this Plan are intended to meet the requirements for
exclusion from coverage under Section 409A of the Code and all Performance Share
and Performance Unit Awards shall be construed and administered accordingly.
ARTICLE 11
DIVIDENDS AND DIVIDEND EQUIVALENTS
11.1    Grant of Dividends and Dividend Equivalents. The Committee may, in its
sole discretion, provide that Awards (other than Stock Option and Stock
Appreciation Rights) shall earn dividends or dividend equivalents. Such
dividends or dividend equivalents may be paid currently or may be credited to an
account maintained on the books of the Company; provided, however, that any
dividends or dividend equivalents with respect to such Awards that are subject
to performance objectives shall be deferred until and paid contingent upon the
achievement of the applicable performance objectives. Any payment or crediting
of dividends or dividend equivalents will be subject to such terms, conditions,
restrictions and limitations as the Committee may establish, from time to time,
in its sole discretion, including, without limitation, reinvestment in
additional Shares or Share equivalents. Any Shares purchased by or on behalf of
Participants in a dividend reinvestment program established under the Plan shall
not count towards the maximum number of shares that may be issued under the Plan
as set forth in Section 6.1, provided that such Shares are purchased in
open-market transactions or are treasury shares purchased directly from the
Company at Fair Market Value at the time of purchase.
ARTICLE 12

18

--------------------------------------------------------------------------------



VESTING AND OTHER TERMS AND CONDITIONS OF AWARDS
12.1    Stock Option Awards and Stock Appreciation Rights. Unless otherwise
provided in an employment or other agreement entered into between the
Participant and the Company and approved by the Committee, either before or
after the Date of Grant, or otherwise provided in an Award Agreement, and
subject to Article 6 hereof with respect to ISOs, the following early
termination provisions apply to all Stock Options and Stock Appreciation Rights:
(a)    Termination by Death. If a Participant’s employment with the Company or
its Subsidiaries terminates by reason of his or her death, all Stock Options and
Stock Appreciation Rights held by such Participant will immediately become
Vested, but thereafter may only be exercised by the Participant’s Beneficiary
for a period of one year (or such other period as the Committee may specify at
or after the time of grant) from the date of such death, or until the expiration
of the original term of the Stock Option or Stock Appreciation Right, whichever
period is the shorter.
(b)    Termination by Reason of Disability. If a Participant’s employment with
the Company or its Subsidiaries terminates by reason of his or her Disability,
all Stock Options and Stock Appreciation Rights held by such Participant will
immediately become Vested, but thereafter may only be exercised for a period of
one year (or such other period as the Committee may specify at or after the time
of grant) from the date of such termination of employment, or until the
expiration of the original term of the Stock Option or Stock Appreciation Right,
whichever period is the shorter. If the Participant dies within such one-year
period (or such other period as applicable), any unexercised Stock Option or
Stock Appreciation Right held by such Participant will thereafter be exercisable
by the Participant’s Beneficiary for the greater of the remainder of the
one-year period (or other period as applicable) or for a period of one year from
the date of such death, but in no event shall any portion of the Stock Option or
Stock Appreciation Right be exercisable after its original stated expiration
date.
(c)    Termination by Reason of Retirement or Termination not for Cause. If a
Participant’s employment with the Company or its Subsidiaries terminates by
reason of his or her Retirement or the termination by the Company or Subsidiary
not for Cause, the Stock Options and Stock Appreciation Rights held by such
Participant shall Vest pro rata upon such Retirement or termination not for
Cause based upon the period from the Date of Grant until his or her Retirement
or termination not for Cause compared to the total vesting period of the Award
and such Vested Stock Options and Stock Appreciation Rights may be exercised for
a period of one year (or such other period as the Committee may specify at or
after the time of grant) from the date of such Retirement, or until the
expiration of the original term of the Stock Option or Stock Appreciation Right,
whichever period is the shorter. If the Participant dies within such one-year
period (or such other period as applicable), any unexercised Stock Option or
Stock Appreciation Right held by such Participant will thereafter be exercisable
by the Participant’s Beneficiary for the greater of the remainder of the
one-year period (or such other period as applicable) or for a period of one year
from the date of such death, but in no event shall any portion of the Stock
Option or Stock Appreciation Right be exercisable after its original stated
expiration date. Stock Options and Stock Appreciation Rights that do not Vest on
Retirement or termination of the Participant’s employment by the Company or
Subsidiary not for Cause will be forfeited immediately.
(d)    Termination for Cause. If a Participant’s employment with the Company or
its Subsidiaries is terminated by the Company or Subsidiary for Cause, all Stock
Options and Stock Appreciation Rights (or portions thereof), which have not been
exercised, whether Vested or not, are automatically forfeited immediately upon
termination.
(e)    Other Termination. If a Participant’s employment with the Company or its
Subsidiaries terminates, voluntarily or involuntarily, for any reason other than
death, Disability, Retirement or for Cause, any Vested portions of Stock Options
and Stock Appreciation Rights held by such Participant at the time of
termination may be exercised by the Participant for a period of three months (or
such other period as the Committee may specify at or after the time of grant)
from the date of such termination or until the expiration of the original term
of the Stock Option or Stock Appreciation Right,

19

--------------------------------------------------------------------------------



whichever period is the shorter. No portion of any Stock Option that is not
Vested at the time of such termination will thereafter become Vested.
12.2    Restricted Shares, Restricted Share Unit and Deferred Share Awards.
Unless otherwise provided in an employment or other agreement entered into
between the Participant and the Company and approved by the Committee, either
before or after the Date of Grant, or otherwise provided in an Award Agreement,
the following early termination provisions apply to all Restricted Shares,
Restricted Share Units and Deferred Shares:
(a)    Termination by Reason of Death, Disability, Retirement or Termination not
for Cause. Restricted Shares, Restricted Share Units and Deferred Shares shall
Vest 100% in the event of the death or Disability of the Participant and shall
Vest pro rata upon the Retirement of the Participant or the termination of the
Participant’s employment by the Company or Subsidiary not for Cause based upon
the period from the Date of Grant until his or her Retirement or termination of
employment by the Company or Subsidiary not for Cause compared to the total
period of the Award. Any Restricted Shares, Restricted Share Units and Deferred
Shares that do not Vest on Retirement or termination of the Participant’s
employment by the Company or Subsidiary not for Cause will be immediately
forfeited.
(b)    Termination for Cause. If a Participant’s employment with the Company or
its Subsidiaries is terminated by the Company or Subsidiary for Cause, all
Restricted Shares, Restricted Shares, Restricted Share Units and Deferred Shares
(or portions thereof) that have not been delivered to the Participant without
restrictions under Section 8.2(d) above, whether Vested or not, are
automatically forfeited immediately upon termination of employment.
(c)    Other Termination. In the event that the employment of a Participant
terminates for a reason other those described in paragraphs (a) or (b) above,
any Restricted Shares, Restricted Share Units and Deferred Shares that had not
previously Vested will be immediately forfeited.
(d)    Accelerated Lapsing for Tax Liability Associated with Restricted Shares.
If, for any reason, all or any portion of a Participant's Restricted Shares
becomes taxable to the Participant prior to the delivery of Shares free of all
restrictions under Section 12.2(a) above by reason of such Vesting, the
Restrictions on 50% of the Shares so taxable will immediately lapse unless there
are performance conditions on the Shares that cannot be measured until the end
of the restriction period. If there are such performance conditions, the
restrictions will continue to apply until the end of the restriction period and
it can be determined whether all or a part of the performance conditions have
been satisfied.
(e)    Consideration for Forfeiture of Restricted Shares. If a Participant who
holds Restricted Shares forfeit all or portion of such Shares, the Participant
shall transfer them back to the Company in exchange for a refund of any
consideration paid by the Participant or such other amount that may be
specifically set forth in the Award Agreement.
12.3    Performance Share and Performance Unit Awards. Unless otherwise provided
in an employment or other agreement entered into between the Participant and the
Company and approved by the Committee, either before or after the Date of Grant,
or otherwise provided in an Award Agreement, the following early termination
provisions apply to all Performance Shares and Performance Units:
(a)    Termination by Reason of Death, Disability, Retirement or Termination not
for Cause. Performance Shares and Performance Units shall Vest at 100% of target
levels in the event of the death or Disability of the Participant holding the
Award and shall Vest pro rata upon the Retirement of such Participant or
termination of the Participant’s employment by the Company or Subsidiary not for
Cause based upon the period from the Date of Grant of the Award until his or her
Retirement or termination by the Company or Subsidiary not for Cause compared to
the total Performance Period. However, no payments will be made with respect to
the Award until after the end of the Performance Period and it is determined
whether all or a part of the performance conditions have been satisfied. Any
Performance Shares or Performance Units that do not Vest on Retirement or
termination by the Company or Subsidiary not for Cause will be immediately
forfeited.

20

--------------------------------------------------------------------------------



(b)    Termination for Cause. If a Participant’s employment with the Company or
its Subsidiaries is terminated by the Company or Subsidiary for Cause, all
Performance Shares and Performance Units (or portions thereof) that have not
been paid to the Participant, whether Vested or not, are automatically forfeited
immediately upon termination of employment.
(c)    Other Termination. In the event that the employment of a Participant
terminates for a reason other those described in paragraphs (a) or (b) above,
any Performance Shares and Performance Units that had not previously Vested will
be immediately forfeited.
ARTICLE 13
TRANSFERS AND LEAVES OF ABSENCE
13.1    Transfer of Participant. For purposes of this Plan, except as provided
in Section 6.2(f) with respect to Incentive Stock Options, the transfer of a
Participant among the Company and its Subsidiaries is deemed not to be a
termination of employment. The term “termination from employment” or “terminated
from employment” or similar phrases used herein shall mean a “separation from
service” within the meaning of Section 409A of the Code.
13.2    Effect of Leaves of Absence. For purposes of this Plan, the following
leaves of absence are deemed not to be a termination of employment:
(a)    a leave of absence, approved in writing by the Company or Subsidiary, for
military service, sickness or any other bona-fide leave of absence approved by
the Company or Subsidiary, if the period of such leave does not exceed six
months;
(b)    a leave of absence for a reason specified in paragraph (a) above in
excess of six months, approved in writing by the Company or Subsidiary, but only
if the employee’s right to reemployment is guaranteed either by a statute or by
contract, and provided that, in the case of any such leave of absence, the
employee returns to work within 30 days after the end of such leave; and
(c)    subject to the restrictions of Code Section 409A, any other absence
determined by the Committee in its discretion not to constitute a separation
from service.
ARTICLE 14
EFFECT OF CHANGE IN CONTROL
14.1    Change in Control Defined. Except as otherwise provided in an Award
Agreement, a “Change in Control” means:
(a)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of either (i) the then-outstanding Shares (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate
or (D) any acquisition pursuant to a transaction that complies with Sections
14.1(c)(i), (c)(ii) and (c)(iii) below;
(b)    individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Shareholders, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual was a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect

21

--------------------------------------------------------------------------------



to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;
(c)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board of Directors providing for such Business Combination; or
(d)    approval by the Shareholders of a complete liquidation or dissolution of
the Company.
14.2    Acceleration of Awards. As set forth in the applicable Award Agreements,
Awards granted under this Plan may provide for the earlier Vesting of such
Awards in the event of a Change in Control if either (a) within a specified
period the Participant is involuntarily terminated for reasons other than for
Cause or terminates his or her employment for good reason (as defined in such
Award Agreement) or (b) such Awards are not assumed or converted into
replacement awards in a manner described in the Award Agreements. Moreover, in
the event of any transaction or event described in Section 3.4 or in the event
of a Change in Control, the Committee, in its discretion, may provide in
substitution for any or all outstanding Awards under this Plan such alternative
consideration (including cash), if any, as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all Awards so replaced in a manner that complies with Section 409A
of the Code.
ARTICLE 15
TRANSFERABILITY OF AWARDS
15.1    Awards Are Non-Transferable. Except as provided in Sections 15.2 and
15.3 or as otherwise set forth herein, Awards are non-transferable and any
attempts to assign, pledge, hypothecate or otherwise alienate or encumber
(whether by operation of law or otherwise) any Award shall be null and void.
15.2    Inter-Vivos Exercise of Awards. During a Participant’s lifetime, Awards
are exercisable only by the Participant or, as permitted by applicable law and
notwithstanding Section 15.1 to the contrary, the Participant’s guardian or
other legal representative.
15.3    Limited Transferability of Certain Awards. The Committee, in its
discretion, may allow at or after the time of grant the transferability of
Awards that are Vested, provided that the permitted transfer (a) is made
pursuant to a QDRO or other applicable domestic relations order to the extent
permitted by law; (b) if the Award is an Incentive Stock Option, is consistent
with Section 422 of the Code; (c) is made to the

22

--------------------------------------------------------------------------------



Company (for example in the case of forfeiture of Restricted Shares), an
Affiliate or a person acting as the agent of the foregoing or is otherwise
determined by the Committee to be in the interests of the Company or an
Affiliate; or (d) is made by the Participant for no consideration to Immediate
Family Members or to a bona fide trust, partnership or other entity controlled
by and for the benefit of one or more Immediate Family Members. “Immediate
Family Members“ mean the Participant’s spouse, children, stepchildren, parents,
stepparents, siblings (including half brothers and sisters), in-laws and other
individuals who have a relationship to the Participant arising because of a
legal adoption. No transfer may be made to the extent that transferability would
cause Form S-8 or any successor form thereto not to be available to register
Shares related to an Award, and no Stock Option, Stock Appreciation Right or
other derivative security granted under the Plan may be transferred for value.
The Committee in its discretion may impose additional terms and conditions upon
transferability.
ARTICLE 16
AMENDMENT AND DISCONTINUATION
16.1    Amendment or Discontinuation of this Plan. The Board of Directors may
amend, alter, or discontinue this Plan at any time, provided that no amendment,
alteration, or discontinuance may be made:
(a)    that would materially and adversely affect the rights of a Participant
under any Award granted prior to the date such action is adopted by the Board of
Directors without the Participant’s written consent thereto; and
(b)    without Shareholder approval, if Shareholder approval is required under
applicable laws, regulations or securities exchange requirements.
16.2    Amendment of Awards. The Committee may amend, prospectively or
retroactively, the terms of any outstanding Award, provided that no such
amendment may be inconsistent with the terms of this Plan (specifically
including the prohibition on granting Stock Options and SARs with an Exercise or
Strike Price less than 100% of the Fair Market Value of the Shares on the Date
of Grant), would materially and adversely affect the rights of any holder
without his or her written consent, or would, in the case of Awards intended to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, violate the terms and provisions of Section 162(m) of the Code.
16.3    Effect of Non-Approval of this Plan. This Plan shall cease to be
operative if it is not approved by a majority of the outstanding Shares present
(in person, telephonically, electronically, by proxy or its equivalent or as
otherwise permitted by the Company’s governing documents) and entitled to vote
on the approval of this Plan at a meeting of Shareholders of the Company (or as
otherwise required under applicable law, rules and regulations or the Company’s
governing documents). In the event of such a cessation, any Awards under the
Plan shall be revoked and this Plan shall be deemed null and void ab initio. In
the event of such a cessation, the Company, the Board of Directors and the
Committee shall not be liable for any such Awards under this Plan.
16.4    Term. Unless sooner discontinued by the Board of Directors under Section
16.1 hereof, this Plan shall terminate on the date that all Shares subject to
the Plan shall have been purchased or issued according to the Plan’s provisions.
No further Awards shall be granted under this Plan after May 13, 2024, 10 years
from the date on which this Plan is expected to be approved by the Shareholders,
but all Awards granted on or prior to such date will continue in effect
thereafter subject to the terms thereof and of this Plan.
16.5    Effect of Termination. Upon termination or discontinuance of this Plan,
all Awards previously granted under this Plan shall continue in full force and
effect in accordance with the terms of the Award and the terms of this Plan as
in effect when the Award was made.
ARTICLE 17
SHARE CERTIFICATES
17.1    Delivery of Share Certificates. The Company is not required to issue or
deliver any certificates for Shares issuable with respect to Awards under this
Plan prior to the fulfillment of all of the following conditions:

23

--------------------------------------------------------------------------------



(a)    payment in full of any required tax withholding (as provided in Section
18.3 hereof);
(b)    completion of any registration or other qualification of such Shares
under any Federal or state laws or under the rulings or regulations of the
Securities and Exchange Commission or any other regulating body that the
Committee in its discretion deems necessary or advisable;
(c)    admission of such Shares to listing on the New York Stock Exchange or any
stock exchange on which the Shares are listed;
(d)    in the event the Shares are not registered under the Securities Act of
1933, qualification as a private placement under said Act;
(e)    obtaining of any approval or other clearance from any Federal or state
governmental agency that the Committee in its discretion determines to be
necessary or advisable; and
(f)    the Committee is fully satisfied that the issuance and delivery of Shares
under this Plan is in compliance with applicable Federal, state or local law,
rule, regulation or ordinance or any rule or regulation of any other regulating
body, for which the Committee may seek approval of counsel for the Company.
17.2    Applicable Restrictions on Shares. Shares issued with respect to Awards
may be subject to such stock transfer orders and other restrictions as the
Committee may determine necessary or advisable under any applicable Federal or
state securities law rules, regulations and other requirements, the rules,
regulations and other requirements of the New York Stock Exchange or any stock
exchange upon which the Shares are then listed, and any other applicable Federal
or state law and will include any restrictive legends the Committee may deem
appropriate to include.
In addition, the Committee may restrict 50% of the Shares issued with respect to
Awards so that they cannot be sold by the Participant unless immediately after
such sale, the Participant is in compliance with any share ownership or share
retention guidelines established by the Company that are applicable to the
Participant at the time of sale.
17.3    Book Entry. In lieu of the issuance of share certificates evidencing
Shares, the Company may use a “book entry” system in which a computerized or
manual entry is made in the records of the Company to evidence the issuance of
such Shares. Such Company records are, absent manifest error, binding on all
parties.
ARTICLE 18
GENERAL PROVISIONS
18.1    No Implied Rights to Awards or Employment. No person shall have the
right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award. The Committee’s
determination under the Plan (including, without limitation, determination of
the officers and key employees who shall be granted Awards, the form, amount and
timing of such Awards, the terms and conditions of Awards and the Award
Agreements and the establishment of performance objectives) need not be uniform
and may be made by it selectively among eligible employees who receive or are
eligible to receive Awards under the Plan, whether or not such eligible
employees are similarly situated. Neither this Plan nor any Award thereunder
shall be construed as giving any individual any right to continued employment
with the Company or any Affiliate. The Plan does not constitute a contract of
employment, and the Company and each Affiliate expressly reserve the right at
any time to terminate employees free from liability, or any claim, under this
Plan, except as may be specifically provided in this Plan or in an Award
Agreement.
18.2    Other Compensation Plans. Nothing contained in this Plan prevents the
Board of Directors from adopting other or additional compensation arrangements,
subject to Shareholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.
18.3    Withholding. The Company shall withhold the minimum amount of taxes that
it determines is required by law or required by the terms of this Plan to
withhold in connection with any recognition of

24

--------------------------------------------------------------------------------



income incident to this Plan payable in cash or Shares to a Participant or
Beneficiary. In the event of a taxable event occurring with regard to Shares on
or after the date that the Shares become nonforfeitable, the Company shall
reduce the fewest number of such Shares owed to the Participant or Beneficiary
for the Fair Market Value of such Shares to equal (or exceed by not more than
the Fair Market Value of a single Share) the Participant’s or other person’s
“Minimum Withholding Tax Liability” resulting from such recognition of income.
The Company shall pay cash equal to such Fair Market Value to the appropriate
taxing authority for purposes of satisfying such withholding responsibility. If
a distribution or other event does not result in any withholding tax liability
as a result of the Participant’s election to be taxed at an earlier date or for
any other reason, the Company shall not reduce the Shares owed to the
Participant or Beneficiary. For purposes of this Section 18.3, a person’s
“Minimum Withholding Tax Liability” is the product of: (a) the aggregate minimum
applicable federal and applicable state and local income withholding tax rates
on the date of a recognition of income incident to the Plan; and (b) the Fair
Market Value of the Shares recognized as income to the Participant or other
person determined as of the date of recognition of income, or other taxable
amount under applicable statutes.
18.4    Foreign Employees. In order to facilitate the making of any Award or
combination of Awards under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by the Company or any Subsidiary outside of the United States of
America, as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of this Plan as it may consider necessary or appropriate for such purposes
without thereby affecting the terms of this Plan as in effect for any other
purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
terms of this Plan, as then in effect, unless this Plan could have been amended
to eliminate such inconsistency without further approval by the Shareholders of
the Company.
18.5    Rule 16b-3 Compliance. The Plan is intended to comply with all
applicable conditions of Rule 16b-3 of the Exchange Act, as such rule may be
amended from time to time. All transactions involving any Participant subject to
Section 16(a) of the Exchange Act shall be subject to the conditions set forth
in Rule 16b-3, regardless of whether such conditions are expressly set forth in
this Plan. Any provision of this Plan that is contrary to Rule 16b-3 does not
apply to such Participants.
18.6    Code Section 162(m) Compliance. The Plan is intended to comply with all
applicable requirements of Section 162(m) of the Code with respect to Awards
that are intended to comply with the “qualified performance-based compensation”
exception to Section 162(m) of the Code. Unless the Committee shall otherwise
determine, any provision of this Plan that is contrary to such requirements does
not apply to such Participants.
18.7    Exemption From, or Compliance With, Section 409A. For federal income tax
purposes, the Plan and the Awards granted hereunder are intended to be either
exempt from, or compliant with, Section 409A of the Code. This Plan and all
Awards granted hereunder shall be interpreted in a manner consistent with these
intentions.
Notwithstanding anything herein or in an Award Agreement to the contrary, in the
case of any Participant who is a specified employee (as defined in Section 409A
of the Code) as of the date of his or her termination from employment, no
payment (including the delivery of Shares) of an Award that is subject to
Section 409A shall be made under this Plan that is contrary to the 6-month delay
requirement of Section 409A(a)(2)(B) of the Code. Any payments (including the
delivery of Shares) of an Award that is delayed to comply with this 6-month
delay requirement shall be accumulated and paid on the first day of the seventh
month following the date of termination of employment (or, if earlier, the date
of the Participant’s death).
18.8    Unfunded Plan. For purposes of ERISA, this Plan is intended to
constitute an unfunded plan of incentive compensation, and it is not intended to
provide retirement income, to result in a deferral of income for periods
extending to the termination of employment or beyond, or to provide welfare
benefits, and it shall be so construed and administered. This Plan shall be
unfunded and shall not create (or be

25

--------------------------------------------------------------------------------



construed to create) a trust or a separate fund or funds. This Plan shall not
establish any fiduciary relationship between the Company or any of its
Subsidiaries and any Participant or any other person. To the extent any person
holds any rights by virtue of an Award granted under this Plan, such rights
shall be no greater than the rights of an unsecured general creditor of the
Company.
18.9    No Corporate Action Restriction. The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the Shareholders to make
or authorize (a) any adjustment, recapitalization, reorganization or other
change in the Company’s or any Subsidiary’s or Affiliate’s capital structure or
business; (b) any merger, consolidation or change in the ownership of the
Company or any Subsidiary or Affiliate; (c) any issue of bonds, debentures,
capital, preferred or prior preference stocks ahead of or affecting the
Company’s or any Subsidiary’s or Affiliate’s capital stock or the rights
thereof; (d) any dissolution or liquidation of the Company or any Subsidiary or
Affiliate; (e) any sale or transfer of all or any part of the Company’s or any
Subsidiary’s or Affiliate’s assets or business; or (f) any other corporate act
or proceeding by the Company or any Subsidiary or Affiliate. No Participant,
Beneficiary or any other person shall have any claim against any member of the
Board of Directors or the Committee, the Company or any Subsidiary or Affiliate,
or any employees, officers, shareholders or agents of the Company or any
Subsidiary or Affiliate, as a result of any such action.
18.10    Successors. All obligations of the Company with respect to Awards
granted under this Plan are binding on any successor to the Company, whether as
a result of a direct or indirect purchase, merger, consolidation or otherwise of
all or substantially all of the business and/or assets of the Company.
18.11    Severability. In the event any provision of this Plan, or the
application thereof to any person or circumstances, is held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Plan, or other applications, and this Plan is to be construed and
enforced as if the illegal or invalid provision had not been included.
18.12    Governing Law. To the extent not preempted by Federal law, this Plan
and all Award Agreements pursuant thereto are construed in accordance with and
governed by the laws of the State of Ohio, without regard to the principles of
conflict of laws.
18.13    Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to this Plan or any Award Agreement, or any judgment entered by any
court of competent jurisdiction in respect of any thereof, shall be resolved
only in the courts of the State of Ohio or the United States District Court for
the Northern District of Ohio and the appellate courts having jurisdiction of
appeals in such courts. In that context, and without limiting the generality of
the foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to this Plan or any Award
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Ohio, the United States District Court for the Northern District of
Ohio, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Ohio State court or, to the extent permitted by
law, in such federal court; (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient forum and agree not to plead or claim the same; (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Plan or any Award Agreement; (d)
agree that service of process in any such Proceeding may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party, in the case of a
Participant, at the Participant’s address shown in the books and records of the
Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel; and (e) agree that nothing in this Agreement shall
affect the right to effect service of process in any other manner permitted by
the laws of the State of Ohio.
18.4    Use of Electronic Media and Written Communications. All Plan notices and
all Participant or Beneficiary notices, designations, elections, consents or
waivers must be in writing (which may include an electronic communication) and
made in a form the Plan specifies or otherwise approves. Any person entitled to
notice under the Plan may waive the notice or shorten the notice period unless
such actions are contrary

26

--------------------------------------------------------------------------------



to applicable law. The Plan, using any electronic medium, may give or receive
any Plan notice, communicate any Plan policy, conduct any written Plan
communication, satisfy any Plan filing or other compliance requirement and
conduct any other Plan transaction to the extent permissible under applicable
law. A Participant, a Participant's spouse or a Beneficiary may use any
electronic medium to provide any Beneficiary designation, election, notice,
consent or waiver under the Plan, to the extent permissible under applicable
law. Any reference in this Plan to a “form,” a “notice,” an “election,” a
“consent,” a “waiver,” a “designation,” a “policy” or to any other Plan-related
communication includes an electronic version thereof as permitted under
applicable law.
ARTICLE 19
EFFECTIVE DATE
19.1    Effective Date. The Cliffs Natural Resources Inc. 2012 Incentive Equity
Plan first became effective on March 13, 2012, subject to its approval by the
Shareholders on May 8, 2012, and was amended effective September 11, 2012.
Subject to the approval of the Shareholders of the Company at the Annual Meeting
of Shareholders held in 2014, the effective date of this Cliffs Natural
Resources Inc. Amended and Restated 2012 Incentive Equity Plan is the date of
its adoption by the Board of Directors at its February 10, 2014 meeting. To the
extent that Awards are made under this Plan prior to its approval by
Shareholders, they shall be contingent upon Shareholder approval of this Plan
and subject to the provisions of Section 16.3 hereof.



27